IN THE COURT OF APPEALS OF IOWA

                                   No. 20-1610
                             Filed October 20, 2021


IN RE THE MARRIAGE OF JULIE M. NELSON
AND MICHAEL D. NELSON

Upon the Petition of
JULIE M. NELSON,
      Petitioner-Appellee,

And Concerning
MICHAEL D. NELSON,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, James C. Ellefson,

Judge.



      A father of three appeals an order denying his application to modify child

support and ordering him to pay orthodontia costs for the youngest child.

AFFIRMED.



      Amanda Hassid of Pasley & Singer Law Firm, L.L.P., Ames, for appellant.

      Jessica Shannon of Baer Law Office, Des Moines, for appellee.



      Considered by Tabor, P.J., Greer, J., and Carr, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                         2


TABOR, Presiding Judge.

       A 2005 divorce decree ordered Michael (Mick) Nelson to pay $873.14 per

month to support his three children: L.N., M.N., and S.N. The decree also directed

the support “shall be recalculated” when each child was no longer eligible based

on “the then current Child Support Guidelines.” Mick contends that “step-down

provision is “self-executing.” And now that all three children have graduated from

high school, he claims his child support obligation should end. Mick appeals the

district court’s denial of a retroactive reduction. He also contests an order that he

pay a portion of uncovered orthodontia expenses for S.N., the youngest child.

Because the district court properly handled the child support and medical support

issues, we affirm.

       I.     Facts and Prior Proceedings

       Mick and Julie Nelson married in 1993, had three children, and divorced in

2005. The divorce decree placed physical care of the children with Julie and

ordered Mick to pay support for each child until the age of majority or high school

graduation.1 The oldest, L.N., graduated in 2015; M.N. in 2017; and S.N. in 2020.

Although the decree anticipated a change in Mick’s child support obligation as

each child left home, he did not seek recalculation until 2020.

       That year, Mick filed a pro se request to end his obligation because the

children no longer qualified for support. Julie answered and counterclaimed,

asserting that she initiated a collection action because Mick “had missed or made



1 Along with the decree, the court issued an order to Mick’s employer requiring
income withholding for the child support obligation. The court updated the income-
withholding order when Mick’s employer changed in 2008, 2011, and 2018.
                                           3


incomplete child support payments.” She argued his obligation should not be

terminated until he paid his back support of over $16,000.2 Julie also applied for

a rule to show cause why Mick should not be held in contempt.                   In an

accompanying affidavit, she alleged that Mick owed her $3144.90 for S.N.’s

orthodontics treatment.

       Through counsel, Mick answered Julie’s counterclaim. In that filing, he

alleged that his monthly support obligation dropped to $819.63 in 2015, and to

$602.91 in 2017. He based those calculations on the parties’ 2005 incomes. In

June 2020, the court ordered Mick’s support obligation for S.N. to terminate. The

court clarified:

              There is an additional set of issues revolving around whether
       support for the first two children should have terminated
       automatically or not, and, if the amount of support should have been
       changed, which set of guidelines should have been used and what
       incomes should have been used.
              ....
              . . . Determination of whether there was a back child support
       obligation and, if so, what the amount of that back support obligation
       is presents both legal and factual issues that are too complex to be
       submitted in the limited amount of time that the court has on a court
       service day. That issue must be set for trial.

       After that order, Julie filed her own clarification:


2  In 2018, Mick—who had moved to California—petitioned to modify the decree to
change then sixteen-year-old S.N.’s physical care from Julie to him. But he
voluntarily dismissed that modification petition in 2019 before the court considered
it. Julie testified that during mediation for that modification action they ran the
numbers through the child support guidelines and “determined that he would
actually have to pay more with both our incomes.” But she did not pursue an
increase in support because she “didn’t have the money to start that course of
action.” In her June 2020 brief resisting the termination of child support, Julie
asserted that Mick’s salary had doubled since the decree was entered in 2005. As
proof, she attached a 2018 statement from the University of California, San Diego,
showing his gross annual earnings as $91,250. The 2005 decree showed Mick’s
gross annual earnings as $43,000.
                                         4


             [H]ad [Mick] sought a modification of child support when each
      of the prior children became ineligible, the guidelines at that time,
      along with the parties income in 2015 and 2017, would have been
      used to determine child support, which might have been higher or
      lower than the current amount of $873.14. Unfortunately, that was
      never done.

      The district court set trial for October 2020. Two months ahead of that, Mick

launched discovery. In response, Julie filed a notice stating that she had served

her answers by email. About two weeks before trial, Mick moved to strike all

objections to his discovery requests, to deem all matters admitted, to compel

discovery responses, and for summary judgment on the contempt action. The

motion complained that Julie’s unsigned email responses violated Iowa Rule of

Civil Procedure 1.422(1). Julie resisted those requests. The court considered the

discovery fight at a brief hearing on October 19. Afterward, the court denied Mick’s

motions to strike all objections, to deem all matters admitted, and to compel, but

reserved specific discovery matters for the October 22 trial.3 At that trial, Mick

and Julie were the only witnesses. Mick testified that he believed he had overpaid

$1,219.62 based on the “step-downs” as the children graduated from high school.

He alleged that when L.N. graduated in 2015, he and Julie agreed that his support

payment would be “around 700 and something dollars for two children.” But he

agreed the billed amount remained $873.14 as stated in the decree. Julie testified

that Mick owed a balance of $16,243.69 on his child support. She also asserted

that Mick should reimburse his share of S.N.’s orthodontic treatment.


3 On the eve of trial, Mick filed a brief resisting the contempt action. Mick
acknowledged he was sometimes in arrears in his child support. But he claimed,
“When his older children became ineligible to receive child support, . . . he
continued paying the same amount as before in order to close the gap between
what he owed and what he had paid.”
                                          5


       The district court ruled that Mick owed $16,243.69 in delinquent child

support. It rejected his argument that the child-support reduction provision in the

decree was “self-executing.” The court also found Mick liable for $2,501.40 in

uncovered medical expenses for S.N.’s orthodontia. Offsetting those sums, Julie

owed Mick $3,689.45 in missed payments toward student loan debt. So the court

ordered Mick to pay Julie a net amount of $15,055.64. The court declined to hold

Mick in contempt for failure to timely pay his child support, instead requiring income

withholding to recoup the back support.

       Mick appeals, raising three issues: child support, medical support, and

alleged discovery violations.4 He also seeks appellate attorney fees. Julie defends

the district court ruling and likewise asks for appellate attorney fees.

       II.    Standard of Review

       Because a proceeding to modify or implement a dissolution decree—

subsequent to its entry—is tried in equity, our review is de novo. In re Marriage of

Pals, 714 N.W.2d 644, 646 (Iowa 2006). Under that review, “we examine the entire

record and adjudicate anew the rights on the issues properly presented.” In re



4 We address only two of those three issues. We decline to reach Mick’s challenge
to Julie’s alleged discovery violations because he did not preserve error. True, in
its October 21, 2020 ruling, the court rejected remedies that Mick promoted for the
alleged violations. But the court reserved the crux of the discovery dispute for trial.
For instance, the court held Julie’s “failure to produce an item of evidence on the
basis of an objection that had no merit may be the basis for a ruling against [her]
on specific matters at trial.” In discussing Mick’s request for admissions, the court
ruled that Mick could “raise this contention with respect to specific issues at trial.”
But because Mick did not object to Julie’s trial exhibits that were the subject of the
discovery dispute, he waived error. See UE Loc. 893/IUP v. State, 928 N.W.2d
51, 61 (Iowa 2019) (explaining “a party receiving a preliminary ruling that does not
unequivocally decide an issue must do more to preserve the issue for appellate
review”).
                                           6

Marriage of Maher, 596 N.W.2d 561, 564 (Iowa 1999). The district court has

reasonable discretion in determining whether modification is warranted, and we

will not disturb the exercise of that discretion unless there is a failure to do equity.

Id. at 565.

       III.   Analysis

       A.     Child Support

       Mick frames his first issue like this: “Do child support amounts ordered in

family law decrees automatically step down once the child becomes ineligible for

support pursuant to Iowa Code section[s] 598.1 and 598.21 [(2020)]? (Are step-

downs ‘self-executing?’)” To counter, Julie argues their divorce decree did not

“provide the necessary specificity to be self-executing.”

       We start with the language of the decree. Based on the parents’ net monthly

incomes in 2005,5 the decree ordered Mick to pay $873.14 per month to support

the three children. The decree also provided “that when [Mick’s] obligation for child

support reduces to two children and then to one child, the child support amount

shall be recalculated based on the then current Child Support Guidelines.”

       Is this provision self-executing?6 In other words, did Mick’s child support

obligation decrease when L.N. graduated from high school in 2015, and decrease

again when M.N. graduated in 2017, without him taking any action to recalculate


5 Mick’s was $2951.81, and Julie’s was $2153.89.
6 For a definition of self-executing, both the district court and Julie looked to
Scheffers v. Scheffers, which explained: “A self-executing order has been defined
by this court as one which requires no act of a ministerial or other officer to put it
into effect.” 44 N.W.2d 676, 679 (Iowa 1950) (internal quotation marks omitted).
Also helpful, an instrument is “self-executing” if it is “effective immediately without
the need of any type of implementing action.” Self-Executing, Black’s Law
Dictionary (11th ed. 2019).
                                          7


the amount or have the amount recalculated? Mick insists the answer is yes. He

argues when a child becomes ineligible for support under the definitions in Iowa

Code section 598.1, “any award of support must cease.”            He relies on In re

Bisenius, 573 N.W.2d 258, 261 (Iowa 1998), and In re Swanson, No. 05-1953,

2006 WL 3313896, at *2 (Iowa Ct. App. Nov. 16, 2006).

       Disagreeing, Julie contends both cases are inapposite. Why? Because in

Swanson, the decree established the support amount due when the father was no

longer required to pay for one of the two children. 2006 WL 3313896, at *1 n.1.

No recalculation required. Similarly, in Bisenius, the order provided that support

for all children be based on a percentage of the father’s income and set out the

applicable percent based on the number of children qualifying for support. 573

N.W.2d at 259–60. Again, no recalculation necessary. In those cases, “self-

executing” referred to the conditions triggering the child’s ineligibility for support.

Id. at 261; Swanson, 2006 WL 3313896, at *2. When those conditions were

satisfied, the obligation changed—without any implementing action—into a new

and predetermined obligation. By contrast, under the Nelsons’ decree, when the

conditions triggering a child support change occurred—a child turned eighteen or

graduated from high school—someone, either the parties or the court, had to

recalculate the amount based on updated child support guidelines unknown at the

time of the decree.7




7 Under Iowa law, child support guidelines must be updated at least every four
years. Iowa Code § 598.21B(1)(a); see also 42 U.S.C. § 667(a). The Iowa child
support guidelines changed several times as the parents’ young children grew up
and aged out of child support eligibility.
                                          8


       And Mick admits as much in his trial brief, “Without dispute, Julie or Mick

had the opportunity to modify the support order at any time. Whether for strategic

reasons or lack of interest, neither did so.” Mick added: “At this late date, it is not

possible to calculate [the support amount] according to the parties’ income.”

Despite that admission, Mick argues “it is certain that [he] owes less than [Julie]

argues, and less than the district court ordered. What is unknown is whether [Mick]

owes anything at all.” He places the burden of proof on Julie because she brought

the contempt action. From there, he asserts she “put on no evidence” to show he

owes support in arrears “after accounting for the step-downs.” As his bottom line,

he urges that her claim must be dismissed.8

       On the burden question, Julie again disagrees. She contends Mick, as the

obligor, had “an affirmative duty to seek formal modification of the support order”

if he believed his obligation had changed. Cf. In re Marriage of Belger, 654 N.W.2d

902, 909 (Iowa 2002) (discussing offset for social security dependency benefits).

We agree. The obligor parent cannot on their own reduce child support payments

(or determine the customary payment makes up for arears) without requesting

court approval. See id. (“This rule is consistent with the public policy that courts,

not the parties, should fix the proper amount of child support.”). And once Mick

sought modification, his request was one dimensional. He asked to stop paying

support because the youngest child was no longer eligible. Julie resisted, arguing

his obligation should not end until he had paid in full. In that procedural posture,

Mick had the burden to show he did not owe back support.


8Mick’s argument overlooks the fact that the district court refused to hold him in
contempt. So we are not reviewing the contempt ruling.
                                        9


      Still, Mick defends his self-help measure. He compares his situation to the

obligor, Leonard, in In re Marriage of Youngblut, who independently calculated his

lower child support obligation after the older of his two children graduated from

high school—despite an ambiguous provision in the decree. No. 05-0807, 2006

WL 469786, at *2 (Iowa Ct. App. Mar. 1, 2006). A few months after Leonard started

paying less support, he sought a declaratory judgment to verify the reduced

amount was appropriate. Id. In arguing the step-downs in his own decree were

self-executing, Mick reasons: “The actual calculations may be done promptly, as

in Youngblut, or they may be done years later.”

      Problem is, years later, Mick did not do “actual calculations” of the amounts

he owed under the language of the decree. He also did not ask for a declaratory

judgment to interpret the meaning of the phrase “shall be recalculated” based on

then current child support guidelines. In fact, Mick argued a belated calculation

using the parties’ accurate incomes and guidelines from 2015 and 2017 was now

impossible. Accepting that as true, we have no way to know if Mick indeed

overpaid. Perhaps using his higher income, which is double his 2005 income, he

may have owed the same or more child support for two and then one child. And

his professed belief that his overpayments went to back support is unavailing.

“Generally speaking, a father is not entitled to credit against arrearages for

overpayments in support money which he made to the mother.” See Pals, 714

N.W.2d at 650 (citing Robert A. Brazener, Right to Credit on Accrued Support

Payments for Time Child is in Father’s Custody or for Other Voluntary

Expenditures, 47 A.L.R.3d 1031, 1037 (1973)).
                                         10


         For purposes of fixing the level of payment for two children and then one

child, the support language in the 2005 decree was not self-executing.

Recalculating an equitable amount required knowledge of the parties’ incomes in

2015 and 2017 and access to the updated child support guidelines. See In re

Marriage of Mullen-Funderburk, 696 N.W.2d 607, 611 (Iowa 2005) (holding that

“[w]here a decree has not established a fixed level of payment,” the modified

amount “should be based on both the facts and the law in existence when the

determination is made”). Granted, Mick would have been able to show a change

in circumstances. See In re Marriage of Kupferschmidt, 705 N.W.2d 327, 332

(Iowa Ct. App. 2005) (“Clearly when a child support award is based on two

qualifying children and one no longer qualifies, there has been a substantial

change in circumstances.”); see also Iowa Code § 598.21C(1). But he also needed

to take some action to implement the recalculation. Because he did not do so, we

find the district court properly calculated the amount of back support he owed to

Julie.

         B.    Medical Support

         We next consider the district court’s determination that under the terms of

the decree, Mick was indebted to Julie for $2501.40 in uncovered medical

expenses. See generally Iowa Ct. R. 9.12(5) (the Iowa Child Support Guidelines

regarding medical support). The Nelsons’ decree ordered Julie to pay the first

$250 per child per year in uncovered medical expenses. The parents were to split

uncovered expenses beyond that initial $250 in proportion to their incomes, with

Mick paying fifty-five percent and Julie paying forty-five percent. The decree
                                          11


defined those expenses as including reasonably necessary orthodontia. 9 The

decree also required the obligee to “present a receipt” within thirty days of incurring

the expense.

       Mick contends Julie was not entitled to reimbursements for expenses she

paid for S.N.’s orthodontia.10 He gives two reasons: (1) Julie did not timely provide

him a receipt11 and (2) the court’s calculations are not supported by the record. He

questions how much of the expense was incurred after S.N. graduated from high

school.

       In defending the order, Julie rejects those reasons. On timeliness, she

points to an exhibit showing her attorney contacted Mick’s attorney on January 8,

2019, providing the orthodontic payment plan and giving options for paying his

share.12 Julie’s payments into that plan started eleven days later. She also




9 We do not read Mick’s brief as challenging whether the orthodontia work was
medically necessary. And one parent may recover funds for reasonable and
necessary medical expenses even if the other parent has not consented to the
child’s treatment in advance. See In re Marriage of Demmer, No. 99-0665, 2000
WL 378265, at *2 (Iowa Ct. App. Apr. 12, 2000) (rejecting father’s claim “he should
not be responsible for half the cost of orthodontic braces for the children because
he was neither consulted before authorization of such treatment nor was it made
clear to him whether braces constitute necessary medical and dental care”).
10 Julie contests error preservation on this issue, pointing out that Mick cites no

legal authority to back his position. See Iowa R. App. P. 6.903(2)(g)(3) (“Failure
to cite authority in support of an issue may be deemed waiver of that issue.”). We
agree his lack of authority hinders our review, but opt to overlook his waiver and
address the merits. See In re Est. of Boman, No. 16-0110, 2017 WL 512493, at
*14 n.22 (Iowa Ct. App. Feb. 8, 2017).
11 Much of Mick’s argument focuses on what he perceives as discovery violations

by Julie. Those claims do not excuse him from paying his share of the uncovered
medical expenses.
12 That information did not surprise Mick, who testified that L.N. told him around

Christmas 2018 that she would be getting braces.
                                         12


emphasizes that all of S.N.’s orthodontia expenses were incurred before June

2020.

        A party may collect unpaid medical support—once a court has determined

a dollar amount—by the same remedies available for the collection of traditional

child support. Iowa Code § 598.22(7); In re Marriage of Okland, 699 N.W.2d 260,

267–68 (Iowa 2005). The obligee must prove they are entitled to the requested

amount of support. Id. at 268. In our de novo review, we find Julie provided timely

notice of the uncovered medical expenses to Mick in compliance with the decree.

And substantial evidence supported the reimbursement amount ordered by the

court. So we affirm the district court’s order.

        C.    Appellate Attorney Fees

        Both Julie and Mick request appellate attorney fees. Mick requests $4000.

Julie requests $13,260 for the cost of defending the appeal. An award of appellate

attorney fees is not a matter of right but rests within our discretion. In re Marriage

of Kurtt, 561 N.W.2d 385, 389 (Iowa Ct. App. 1997). In determining whether to

award appellate attorney fees, we consider the needs of the party making the

request, the ability of the other party to pay, and whether the party making the

request was obligated to defend the decision. See id. Considering all the relevant

factors, and especially the information in the record that Mick is earning about twice

as much as Julie, we grant Julie’s request in part and order Mick to pay $8000 of

her appellate attorney fees.

        Costs are assessed to Mick.

        AFFIRMED.